Citation Nr: 9909354	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  94-13 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for residuals of a fractured left clavicle.  

2.  Entitlement to an effective date earlier than May 29, 
1992, for an award of a 10 percent disability rating for 
residuals of a fractured left clavicle.  

3.  Entitlement to service connection for headaches with 
nausea, claimed as secondary to the service-connected left 
clavicle fracture.  

4.  Entitlement to service connection for a cervical spine 
disorder, claimed as secondary to the service-connected left 
clavicle fracture.

5.  Entitlement to service connection for a sternoclavicular 
disorder with neuropathy, claimed as secondary to the 
service-connected left clavicle fracture.

6.  Entitlement to service connection for a bilateral 
shoulder disorder, claimed as secondary to the service-
connected left clavicle fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1971 to March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1992 and January 1995 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.

The case returns to the Board following a remand to the RO in 
October 1996.  

The issues of an increased rating for residuals of a 
fractured left clavicle and all secondary service connection 
issues are addressed in the remand portion of the decision.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  In a July 1991 rating decision, the Board confirmed a 
noncompensable (0 percent) disability rating for residuals of 
a fractured left clavicle.  The veteran was notified of this 
decision but did not appeal.  

3.  The RO received the veteran's informal claim for an 
increased disability rating for residuals of a fractured left 
clavicle on May 29, 1992.  

4.  Entitlement to a 10 percent disability rating for 
residuals of a fractured left clavicle is not factually 
ascertainable prior to May 29, 1992.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 29, 1992, 
for a 10 percent disability rating for residuals of a 
fractured left clavicle have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.102, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.


Factual Background

The RO established service connection for residuals of a 
fractured left clavicle in an April 1976 rating decision.  At 
that time, it assigned a noncompensable (0 percent) rating.  
That noncompensable rating was continued in several 
subsequent rating actions and confirmed by the Board in a 
July 1991 decision.  

On May 29, 1992, the RO received the veteran's informal claim 
for an increased rating.  In connection with that claim, the 
RO obtained the veteran's VA outpatient medical records.  The 
records were negative for complaint or treatment of residuals 
of the fractured left clavicle for the year before the date 
of claim.  There was record of treatment related to the left 
clavicle disability in June 1992.   

In a September 1992 rating action, the RO denied the 
veteran's claim for an increased rating, which the veteran 
appealed.  As a result of additional development associated 
with the appeal, the RO awarded a 10 percent rating for 
residuals of the fractured left clavicle in a January 1995 
rating decision.  The 10 percent evaluation was effective 
from May 29, 1992.

The veteran appealed the effective date assigned by the RO, 
claiming the effective date should be from the date of 
separation from service.  


Analysis

Initially, the Board emphasizes that a rating decision 
becomes final if the veteran does not timely perfect an 
appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.302.  In this case, the RO assigned an initial 
noncompensable disability rating in April 1976 effective from 
the date of the veteran's separation from service.  Because 
the veteran did not timely perfect an appeal, that decision 
became final.  Similarly, a subsequent rating decision in 
July 1983 that continued the noncompensable rating is final.  
The veteran appealed that April 1990 rating decision, but the 
Board confirmed the noncompensable rating in a July 1991 
decision.  Therefore, the Board's decision, which subsumes 
the RO's decision of April 1990, is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104.  
Accordingly, despite the veteran's claims, there can be no 
assignment of an effective date for a compensable rating 
prior to the date of the July 1991 Board decision.  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An increase in disability compensation may be 
granted from the earliest date on which it is factually 
ascertainable that an increase in disability occurred if the 
claim for an increase is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Following the Board's July 1991 decision, the RO received the 
veteran's claim for an increase on May 29, 1992.  Therefore, 
the effective date of any increase granted is May 29, 1992, 
unless entitlement to an increase is factually ascertainable 
within the one-year period before that date.  In this case, 
there is no medical evidence relevant to the service-
connected left clavicle disability within that one-year 
period.  Therefore, entitlement to an increase is not 
factually ascertainable prior to May 29, 1992.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against entitlement to an effective date earlier than May 29, 
1992, for a 10 percent disability rating for residuals of a 
fractured left clavicle.  38 U.S.C.A. §§ 5107(b), 5110; 
38 C.F.R. §§ 3.102, 3.400.      


ORDER

Entitlement to an effective date earlier than May 29, 1992, 
for a 10 percent disability rating for residuals of a 
fractured left clavicle is denied.


REMAND

The veteran seeks a disability rating greater than 10 percent 
for residuals of a fractured left clavicle.  

In the October 1996 remand, the Board instructed that the 
veteran be afforded VA orthopedic and neurologic examinations 
to determine the nature and severity of the service-connected 
residuals of a fractured left clavicle.  The examinations 
were to include consideration of functional loss based on 
factors such as more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse, as 
required by 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  The examination was also to 
evaluate, to the extent possible, additional functional loss 
during flare-ups, if any.  

A review of the November 1996 orthopedic examination and the 
December 1996 neurologic examination reveals insufficient 
findings and discussion related to functional loss as 
required by DeLuca.  If an examination report does not 
contain sufficient detail, it must be returned as inadequate 
for rating purposes.  38 C.F.R. § 4.2.  The Board is 
prohibited from relying on its own unsubstantiated medical 
judgment in the resolution of claims.  See Crowe v. Brown, 7 
Vet. App. 238 (1995); Austin v. Brown, 6 Vet. App. 547 
(1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).      

Moreover, in a recently decided case, the Court of Veterans 
Appeals (Court) held that a remand by the Court or the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Failure of the Board to insure 
compliance with remand instructions constitutes error and 
warrants the vacating of a subsequent Board decision. Id.  

The veteran also seeks entitlement to service connection for 
headaches with nausea, a cervical spine disorder, a 
sternoclavicular disorder, and a bilateral shoulder disorder, 
each claimed as secondary to the service-connected fractured 
left clavicle.  Secondary service connection is in order when 
a disability is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
In addition, secondary service connection may also be 
established when there is aggravation of a veteran's non-
service connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. 
App. 34, 39 (1991).  

In the October 1996 remand and subsequent VA examinations, 
there was no discussion of whether the fractured left 
clavicle aggravated the headaches, cervical spine disorder, 
sternoclavicular disorder, or bilateral shoulder disorder, if 
in fact there was no causal relationship.  Secondary service 
connection by aggravation pursuant to Allen must also be 
considered by VA examiners and adjudicatory personnel.      

Finally, the Board notes that in a December 1990 rating 
decision, the RO denied entitlement to service connection for 
headaches, both on a direct basis and as secondary to the 
fractured left clavicle.  The United States Court of Appeals 
for the Federal Circuit (Court of Appeals) held that held 
that 38 U.S.C.A. § 7104(b) confers jurisdiction on the Board 
to consider previously adjudicated claims only if new and 
material evidence has been presented.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  It also stated that, as a 
jurisdictional matter, the question of whether new and 
material evidence had been submitted may be raised at any 
time during proceedings by any party or the tribunal, and 
must be adjudicated before addressing the merits. Id.  Thus, 
the RO must on readjudication address the issue of headaches 
from the standpoint of new and material evidence before 
addressing the merits of the claim.  

The Board also notes that, pursuant to recent changes in the 
case law, the analysis of claims to reopen based on new and 
material evidence has been significantly revised.  See Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) (overruling the 
test set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which stated that "new" evidence was "material" if 
it raised a reasonable possibility that, when viewed in the 
context of all the evidence, the outcome of the claim would 
change); Elkins v. West, No. 97-1534, slip op. at 14-15 (U.S. 
Ct. Vet. App. February 17, 1999) (stating that, after Hodge, 
new and material evidence may be presented to reopen a claim, 
even though the claim is ultimately not well grounded); 
Winters v. West, No. 97-2180, slip op. at 4 (U.S. Ct. Vet. 
App. February 17, 1999) (applying  a three-step process for 
new and material analysis).  On readjudication, the RO should 
be certain to address these changes.        

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should afford the veteran VA 
examinations, to be performed by an 
orthopedist and a neurologist who have 
not previously examined this veteran, to 
determine the nature and severity of any 
orthopedic or neurologic disorder 
present.  The claims folder must be made 
available to the examiners for review 
prior to the examination.  All indicated 
tests and studies, to include range of 
motion tests and X-rays, should be 
performed as deemed necessary by the 
examiner.  

With respect to the residuals of the 
fractured left clavicle, the orthopedist 
is asked to identify and describe any 
current symptomatology, including any 
functional loss associated with the 
fractured left clavicle due to more or 
less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  If there is no evidence of any 
of the above factors on examination, the 
examiner should so state.  The examiner 
should also inquire as to whether the 
veteran experiences flare-ups.  If so, 
the examiner should describe, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.  

With respect to the claims of headaches 
with nausea, a cervical spine disorder, a 
sternoclavicular disorder, and a 
bilateral shoulder disorder, the examiner 
should provide the appropriate diagnoses, 
if any.  Based on the current examination 
and information obtained from a review of 
the claims folder, the examiner is 
specifically asked to provide an opinion 
as to 1) whether any of the diagnosed 
disorders is proximately due to or the 
result of the service-connected residuals 
of a fractured left clavicle, and 2) if 
there is no causal relationship, whether 
the service-connected residuals of a 
fractured left clavicle aggravates any of 
the claimed disorders.  If the examiner 
is unable to provide the requested 
opinions, the report should so state.  
Any opinion provided should be supported 
by a complete rationale. 

2.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to a 
disability rating greater than 10 percent 
for residuals of a fractured left 
clavicle.  It should also readjudicate 
the claim of entitlement to secondary 
service connection for a cervical spine 
disorder, a sternoclavicular disorder, 
and a bilateral shoulder disorder, to 
include consideration of Allen v. Brown, 
7 Vet. App. 439 (1995).  Finally, the RO 
should consider whether there is new and 
material evidence to reopen the claim of 
entitlement to service connection for 
headaches with nausea, as discussed 
above.  If the disposition of any claim 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claims.  
He is free to submit additional evidence as desired.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

